NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager International Growth Fund NVIT Multi-Manager International Value Fund NVIT Multi-Manager Large Cap Growth Fund NVIT Multi-Manager Large Cap Value Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Multi-Manager Small Cap Value Fund NVIT Multi-Manager Small Company Fund Supplement dated October 15, 2014 to the Prospectus dated April 30, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. NVIT Multi-Manager International Growth Fund Effective immediately, the Prospectus is amended as follows: 1. The information under the section entitled “Portfolio Managers” on page 5 of the Prospectus is deleted and replaced with the following: Portfolio Manager Title Length of Service with Fund Invesco Clas Olsson Lead Portfolio Manager and Chief Investment Officer Since 2008 Shuxin Cao, CFA Portfolio Manager Since 2008 Matthew Dennis, CFA Portfolio Manager Since 2008 Jason Holzer, CFA Portfolio Manager Since 2008 Mark Jason Portfolio Manager Since 2011 Brent Bates Portfolio Manager Since 2013 Richard Nield Portfolio Manager Since 2013 American Century Brian Brady Vice President and Senior Portfolio Manager Since 2008 Pratik Patel Portfolio Manager Since 2014 2. The information under the section “Portfolio Management,” within the subheading “American Century” on page 56 of the Prospectus, is deleted and replaced with the following: American Century uses a team of portfolio managers and analysts to manage a portion of the Fund. The team meets regularly to review portfolio holdings and discuss purchase and sale activity. Team members buy and sell securities for the Fund as they see fit, guided by the Fund’s investment objectives and strategy. The portfolio managers on the investment team who are jointly and primarily responsible for the day-to-day management of the Fund are Brian Brady and Pratik Patel. Mr. Brady, Vice President and Senior Portfolio Manager, joined American Century in June 1994 and has been a portfolio manager since November 1998. He has a bachelor’s degree in finance from Georgetown University and an MBA from Columbia University Graduate School of Business. Mr. Patel, Portfolio Manager, joined American Century in 2009 and has been a portfolio manager since 2014.He has a bachelor’s degree in finance and international business from New York University. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
